          Case 2:17-cv-00676-TLN-AC Document 16-1 Filed 06/12/19 Page 1 of 1


 1
 2
 3
 4
                            UNITED STATES DISTRICT COURT
 5
                           EASTERN DISTRICT OF CALIFORNIA
 6
 7   KELLIE GADOMSKI,                          Case No.: 17-cv-676 TLN (AC)
 8
     INDIVIDUALLY AND ON
     BEHALF OF ALL OTHERS
     SIMILARLY SITUATED,                       [PROPOSED] ORDER
 9
10                                             HONORABLE TROY L. NUNLEY
                     Plaintiff,
11                            v.
12
     C B MERCHANT SERVICES
13   D/B/A CREDIT BUREAU OF
     SAN JOAQUIN COUNTY,
14
15                   Defendant.
16
17
            Based upon the Parties’ Stipulation, and good cause, this Court hereby
18
     orders the Action to be, and is, dismissed without prejudice. Each party to bear
19
     their own attorneys’ fees and costs.
20
21
     IT IS SO ORDERED.
22
23
24
     Dated: ______________                     ____________________________
25                                                   HON. TROY L. NUNLEY
26                                          UNITED STATES DISTRICT JUDGE

27
28

     Case No.: 17-cv-676 TLN (AC)                        Gadomski, et al. v. C B Merchant Services
                                      [PROPOSED] ORDER
